Trilliant Exploration Corporation 10-K [trilliant-10_k.htm]
 
 
Exhibit 10.1
 

 
SHARE TRANSFER AGREEMENT


 
This Agreement (the “Agreement”), by and between Compania Minera del Pacifico
S.A., an Ecuadorian corporation (“MDP” also the “Transferor”), Trilliant
Exploration Corporation , a Nevada corporation (“Buyer” also the “Transferee”),
and Compania Muluncaygold Corp. S.A. (“Muluncaygold”) dated and effective March
30, 2009 (the “Effective Date”), supersedes in its entirety the terms of that
certain Agreement entered into on October 15, 2008 by and between MDP and the
Buyer (Muluncaygold, Buyer and MDP each a “Party” and collectively the
“Parties”).


 
Recitals


 
WHEREAS,  MDP controls certain equipment, fixtures, improvements and mining
rights located in Muluncay Ecuador, which equipment, fixtures, improvements and
mining rights are owned by Muluncaygold; and


 
WHEREAS, Muluncaygold is a wholly owned subsidiary of MDP; and


 
WHEREAS, on October 15, 2008, MDP and the Buyer entered into a certain Asset
Purchase Agreement whereby MDP agreed to sell its interest in Muluncaygold to
the Buyer; and


 
WHEREAS, the Parties desire to enter into a new Agreement for the transfer of
100% interest in Muluncaygold to the Buyer as set forth herein upon the earliest
date allowable by Ecuadorean law.


 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


 
1.           Agreement.  This Agreement supersedes in its entirety the terms,
conditions and obligations of the Buyer and MDP as set forth in that certain
Purchase Agreement between the Parties and entered into on October 15, 2008; the
Parties agree that said Purchase Agreement shall be of no force or effect
whatsoever.


 
2.           Purchase and Sale Terms.


 
2.1           Share Transfer and Control of Assets. Subject to all of the terms
and conditions of this Agreement and for the consideration described in this
Agreement, MDP shall immediately transfer to the Buyer 100% of the capital stock
of Muluncaygold along with control of the assets as set forth in “Exhibit A” to
this Agreement.


 
2.2           Share Transfer Price. The total Share Transfer price for the
Shares and the controlling assets shall consist of Three Million Six Hundred
Thousand Dollars ($3,600,000)(the “Share Purchase Price”).  The Share Purchase
Price shall be paid to MDP in installments (the “Installments”) and in
accordance with a promissory note (the “Note”), in the general form as set forth
in “Exhibit B” to this Agreement, which shall be delivered to MDP upon execution
of this Agreement.


 
2.3           Investment. Buyer/Transferee agrees to transfer to
COMPANIA  MULUNCAYGOLD CORP, S.A. a total of One Million Eight Hundred Thousand
U.S. Dollars ($1,800,000) as follows: an initial payment of Eight Hundred
Thousand U.S. Dollars ($800,000) within ninety (90) days of the Effective Date;
and the balance of One Million U.S. Dollars within one hundred eighty (180) days
of the Effective Date.

 
 

--------------------------------------------------------------------------------

 

 
2.4    Payment of Encumbrances.  MDP shall continue to be responsible for, and
to pay until fully discharged any and all claims, indebtedness, judgments, liens
or security interests secured by any instruments encumbering title to any of the
Assets, including but not limited to any deeds of trust, financing statements,
mortgages or security agreements secured by any lien or security interest in the
Assets which exist as of the Effective Date (collectively the
“Encumbrances”).  Muluncaygold shall transfer to MDP the amount necessary to
make payments on such Encumbrances as such payments become due and payable, and
MDP shall promptly make such payments upon receipt of funds from
Muluncaygold.  Muluncaygold may, in its sole discretion and to the extent
permitted by law, make such payments directly to the holders of the
Encumbrances. Nothing contained in this Section 2.4 of this Agreement shall
require any payment from Muluncaygold to MDP unless such payment is immediately
applied to the Encumbrances.  MDP agrees to transfer legal title to all Assets
into the name of Muluncaygold, its successors or assigns within thirty (30)
calendar days of MDP’s ability to legally transfer such title.


 
2.5           Other Debt.  Each Party releases each of the other parties from
any Debts  between the Parties which exist immediately prior to the Effective
Date as follows:



 
(a)
Upon transfer of 100% of the capital stock of Muluncaygoldcorp, Buyer hereby
unconditionally releases MDP from all payments due and payable on that certain
note for a total principal amount of $1,195,000 between MDP (referred to in the
note as the “Borrower”) and the Buyer (referred to in the note as the “Holder”),
which was issued pursuant to that certain Loan Agreement between MDP and the
Buyer and dated October 15, 2008, together with all interest payable thereon.




 
(b)
MDP hereby unconditionally releases Buyer and Muluncaygold from any and all
debts owing to MDP immediately prior to the Effective Date.




 
(c)
Muluncaygold and Buyer hereby unconditionally accept and assume any and all
debts owed by Muluncaygold (except such debts specified in Section 2.5(b)
herein) and releases MDP from such debts immediately upon transfer to Buyer of
100% of the capital stock of Muluncaygold..




 
(d)
Nothing contained in Section 2.5 (a) – (c) herein shall release Muluncay and MDP
of their respective obligations to make payments on the Encumbrances as set
forth in Section 2.4 herein.



 
2.6           Buyer’s obligation to pay the Purchase Price shall be secured by
Buyer’s grant of a lien and security interest in the Assets represented by the
Deed of Trust executed and delivered by Buyer.


 
2.7           Assumption of Assets and Performance of Permits. To the extent
allowable under all applicable laws and regulations, MDP shall assign to
Muluncaygold, its successors and assigns any and all Assets as soon as legally
practicable.


 
2.8           Closing. The Closing shall be held on March 30, 2009 (the “Closing
Date”) at the offices of Befumo & Schaeffer, PLLC.

 
 

--------------------------------------------------------------------------------

 

 
3.           Representations and Warranties of MDP. MDP represents and warrants
to Buyer the following:


 
3.1           Organization and Authorization. MDP is a corporation duly
organized and validly existing and in good standing under the laws of the
Ecuador. MDP has the full power and authority to enter into this Agreement and
to consummate the transactions contemplated under this Agreement. The making and
performance of this Agreement and the agreements and other instruments required
to be executed by MDP have been, or at the Closing will have been, duly
authorized by all necessary corporate actions and will be duly executed by a
person authorized by MDP to do so. MDP shall deliver to Buyer duly approved and
executed resolutions of the directors and shareholders approving MDP’s execution
and delivery of this Agreement and the performance of its obligations under this
Agreement.


 
3.2           No Breach of Laws or Contracts. The consummation by MDP of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute a default under any applicable law or
regulation, its articles of organization or operating agreement, or under any
other agreement or instrument to which MDP is a party, by which it is bound, or
which affects the Assets.


 
3.3           Binding Obligations. When executed and delivered, this Agreement
and all instruments executed and delivered by MDP pursuant to this Agreement
will constitute legal and binding obligations of MDP and will be valid and
enforceable in accordance with their respective terms.


 
3.4           Compliance with Laws. MDP has not received notice from any
governmental agency, of any physical or environmental condition existing on the
Land or any access to the Land or created by MDP or of any action or failure to
act by MDP which is a material violation of any applicable law, regulation or
ordinance. To MDP’s knowledge, there are currently no off-site improvement
requirements that any governmental authority has imposed or threatened to impose
on the Land.


 
3.5           No Litigation. There is no suit, action, arbitration or legal,
administrative or other proceeding or governmental investigation pending or, to
the knowledge of MDP without inquiry, threatened against, or affecting the
Assets or the ability of MDP to perform its covenants and obligations under this
Agreement.


 
3.6           Patriot Act. MDP is not on the Specially Designated National &
Blocked Persons List of the Office of Foreign Assets Control of the United
States Treasury Department and is not otherwise blocked or banned by any foreign
assets office rule or any other law or regulation, including the USA Patriot Act
or Executive Order 13224.


 
3.7           Condition of and Title to the Assets.


 
3.7.1           Title to the Land. Except as acknowledged in a writing signed by
the Buyer, MDP represents and warrants that MDP’s title to the Land is good and
marketable and on the Closing shall be free and clear of any lien, claim or
encumbrance, except the following (the “Permitted Exceptions”):



 
(a)
 Liens for taxes and mortgages acknowledged by Buyer on the Assets not yet due
and payable or which are being contested in good faith.


 
 

--------------------------------------------------------------------------------

 

 
3.7.2           Encroachments. To MDP’s knowledge, the improvements on the Land
lie entirely within the boundaries of the Land and no structure of any kind
encroaches on or over the Land.


 
3.7.3           Condemnation. To MDP’s knowledge, no portion of any of the Land
or improvements on the Land is the subject of, or affected by, any condemnation
or eminent domain proceeding.


 
3.7.4           Unrecorded Conveyances. To MDP’s knowledge, there are no
unrecorded liens, encumbrances, restrictions or royalties against the Land.


 
3.7.5           Title to the Mining Rights. MDP represents that MDP’s title to
the Mining Rights subject to the Mining Rights Lease is good and marketable and
on the Closing shall be free and clear of any lien, claim or encumbrance except
(the “Permitted Exceptions”) aforementioned in 3.7.1.


 
3.7.6           Taxes. MDP represents that all taxes, including without
limitation, advalorem, property (both real and personal), production, severance,
reclamation, and similar taxes and assessments based upon or measured by
ownership of property or production of minerals or the receipt of proceeds there
from which have become due and payable have been properly paid. Buyer will not
be liable for any taxes which accrue or are assessed before the Closing. To
MDP’s knowledge, there are no pending or threatened special assessments
affecting the Assets except (the “Permitted Exceptions”) aforementioned in
3.7.1.


 
4.           Representations and Warranties of Buyer. Buyer agrees, represents
and warrants to MDP the following:


 
4.1           No Breach of Law or Contracts. The consummation by Buyer of the
transactions contemplated by this Agreement will not result in a breach of any
term or provision of, or constitute a default under any applicable law,
regulation or ordinance or any other agreement or instrument to which Buyer is a
party or by which it is bound.


 
4.2           Binding Obligations. When executed and delivered this Agreement
and all instruments executed by Buyer pursuant to this Agreement, will
constitute legal and binding obligations of Buyer and will be valid and
enforceable in accordance with their respective terms.


 
4.3           No Litigation. There is no suit, action, arbitration or legal,
administrative or other proceeding or governmental investigation pending or, to
the knowledge of Buyer without inquiry, threatened against, or affecting the
Assets or the ability of Buyer to perform its covenants and obligations under
this Agreement.


 
4.4           Brokers. Buyer has incurred no liability, contingent or otherwise,
for broker's or finder's fees relating to the transactions contemplated by this
Agreement.


 
4.5           Patriot Act. Buyer is not on the Specially Designated National &
Blocked Persons List of the Office of Foreign Assets Control of the United
States Treasury Department and is not otherwise blocked or banned by any foreign
assets office rule or any other law or regulation, including the USA Patriot Act
or Executive Order 13224.


 

--------------------------------------------------------------------------------


4.6    Organization and Authorization. Buyer is a corporation duly organized and
validly existing and in good standing under the laws of the State of ­­­Nevada.
Buyer has the full power and authority to enter into this Agreement and to
consummate the transactions contemplated under this Agreement. The making and
performance of this Agreement and the agreements and other instruments required
to be executed by Buyer have been, or at the Closing will have been, duly
authorized by all necessary corporate actions and will be duly executed by a
person authorized by Buyer to do so.


 
5.           Representations and Warranties of Muluncaygold. Muluncaygold
agrees, represents and warrants to MDP the following:


 
5.1           No Breach of Law or Contracts. The consummation by Muluncaygold of
the transactions contemplated by this Agreement will not result in a breach of
any term or provision of, or constitute a default under any applicable law,
regulation or ordinance or any other agreement or instrument to which
Muluncaygold is a party or by which it is bound.
 


 
5.2           Binding Obligations. When executed and delivered this Agreement
and all instruments executed by Muluncaygold pursuant to this Agreement, will
constitute legal and binding obligations of Muluncaygold and will be valid and
enforceable in accordance with their respective terms.
 
5.3           No Litigation. There is no suit, action, arbitration or legal,
administrative or other proceeding or governmental investigation pending or, to
the knowledge of Muluncaygold without inquiry, threatened against, or affecting
the Assets or the ability of Muluncaygold to perform its covenants and
obligations under this Agreement.
 
5.4           Brokers. Muluncaygold has incurred no liability, contingent or
otherwise, for broker's or finder's fees relating to the transactions
contemplated by this Agreement
 


 
5.5           Patriot Act. Muluncaygold is not on the Specially Designated
National & Blocked Persons List of the Office of Foreign Assets Control of the
United States Treasury Department and is not otherwise blocked or banned by any
foreign assets office rule or any other law or regulation, including the USA
Patriot Act or Executive Order 13224.
 
5.6           Organization and Authorization. Muluncaygold is a corporation duly
organized and validly existing and in good standing under the laws of
Ecuador.  Muluncaygold has the full power and authority to enter into this
Agreement and to consummate the transactions contemplated under this Agreement.
The making and performance of this Agreement and the agreements and other
instruments required to be executed by Muluncaygold have been, or at the Closing
will have been, duly authorized by all necessary corporate actions and will be
duly executed by a person authorized by Muluncaygold to do so.
 


6.           Covenants and Obligations.


 
6.1           Covenants of MDP. MDP covenants and agrees with Buyer as follows:


 
6.1.1           Maintenance of Property. Until the Closing, MDP shall cause the
Assets to be maintained and operated in a good and workmanlike manner, shall not
partition the Assets, shall maintain insurance now in force with respect to the
Assets, shall pay or cause to be paid all costs and expenses incurred in
connection with this Agreement, shall keep the Underlying Agreements in full
force and effect, and shall perform and comply with all of the conditions and
covenants contained in same and all other agreements relating to the Assets.


 

--------------------------------------------------------------------------------


6.1.2   Copies of Agreements. MDP has disclosed to Buyer the existence of and
has furnished Buyer with copies of all agreements and contracts relating to the
Assets, to the extent that MDP is aware of the existence of such agreements and
contracts.


 
6.1.3           Notification of Buyer of Suits, Litigation, Material Adverse
Change, Etc. Until the Closing, MDP promptly shall notify Buyer of any suit,
action, or other proceeding, actual or threatened, before any court,
governmental agency or arbitrator and any cause of action or any other adverse
change which relates to the Assets or which might result in impairment or loss
of MDP's title to any portion of the Assets or the value of the Assets or which
might hinder or impede the operation of the Assets or which seeks to restrain or
prohibit or to obtain substantial damages from MDP in respect of, or which is
related to or arises out of, this Agreement or the consummation of all or any
part of the transactions contemplated under this Agreement of which MDP becomes
aware.


 
6.1.4           Maintenance of Representations and Warranties. MDP shall use its
reasonable best efforts to cause all of the representations and warranties of
MDP contained in this Agreement to be true and correct on and as of the Closing,
and MDP shall use its reasonable best efforts to cause the conditions precedent
to the obligations of MDP to be satisfied on or before the Closing. If any
material change in condition or circumstances renders any of MDP’s
representations or warranties contained in this Agreement inaccurate in any
material respect between the Effective Date and the Closing Date, MDP shall
promptly give written notice to Buyer of such change. Buyer shall have a period
of five (5) days after receipt of MDP’s notice to accept such representation or
warranty as changed or to terminate this Agreement by delivering written notice
to MDP. If Buyer elects to terminate this Agreement, MDP and Buyer shall
instruct the Escrow Agent to promptly release and return the initial money
deposit to Buyer, and, if Buyer makes such election after the initial money
deposit has been paid to MDP, MDP shall promptly repay the initial money deposit
to Buyer. On such termination, neither party shall have any further rights or
obligations under this Agreement. Alternatively, Buyer may waive the effect of
any such changed representation or warranty and proceed to complete the Closing.


 
6.1.5           Agreement Not to Market the Assets. Until the Closing and
thereafter if the Closing occurs, MDP shall not assign, transfer, encumber or in
any way dispose of any interest in or to the Assets to any other person or
entity, or negotiate with any other person or entity with respect to the
transfer or grant of any interest or option whatsoever in the Assets, except
that MDP may continue to sell aggregate, sand and gravel from the Assets in the
ordinary course of MDP’s business. These obligations of MDP shall terminate
before the Closing if and at such time as this Agreement is terminated as
provided in Section 8.


 
6.1.6           Permits and Underlying Agreements. MDP shall maintain the
Permits and Underlying Agreements in full force and effect and shall comply with
its obligations to transfer the Permits and Underlying Agreements.


 
6.2           Covenants of Buyer. Buyer covenants and agrees with MDP as
follows:


 
6.2.1           Maintenance and Confidentiality of Data. Before the Closing,
Buyer shall exercise due diligence in safeguarding and maintaining all Data and
keeping the Data confidential, except for such disclosure as reasonably deemed
necessary by Buyer for purposes of obtaining financing and such disclosures as
counsel for either party may advise is legally required or an announcement which
is required to be made to all governmental or regulatory agency, in which cases
MDP shall be given reasonable advance notice and the right to review and comment
on same. If the Closing does not occur, Buyer’s obligation to maintain the

 
 

--------------------------------------------------------------------------------

 

 
6.2.2    confidentiality Data shall survive termination of this Agreement.


 
6.2.3            Maintenance of Representations and Warranties. Buyer shall use
its reasonable best efforts to cause all of the representations and warranties
of Buyer contained in this Agreement to be true and correct as of the Closing;
provided, however, that nothing contained in this Section shall create an
obligation of Buyer to MDP to pay money or undertake any additional legal
obligation.


 
6.2.2            Covenants of Muluncaygold. Muluncaygold covenants and agrees
with MDP and the Buyer as follows:


 
6.2.4            Maintenance and Confidentiality of Data. Before the Closing,
Muluncaygold shall exercise due diligence in safeguarding and maintaining all
Data and keeping the Data confidential, except for such disclosure as reasonably
deemed necessary by Muluncaygold for purposes of obtaining financing and such
disclosures as counsel for either party may advise is legally required or an
announcement which is required to be made to all governmental or regulatory
agency, in which cases MDP shall be given reasonable advance notice and the
right to review and comment on same. If the Closing does not occur,
Muluncaygold’s obligation to maintain the confidentiality Data shall survive
termination of this Agreement.


 
6.2.5            Maintenance of Representations and Warranties. Muluncaygold
shall use its reasonable best efforts to cause all of the representations and
warranties of Muluncaygold contained in this Agreement to be true and correct as
of the Closing; provided, however, that nothing contained in this Section shall
create an obligation of Muluncaygold to MDP to pay money or undertake any
additional legal obligation.


 
6.4           Closing Obligations. At the Closing, MDP and Buyer shall have the
following respective obligations:


 
6.4.1            MDP's Obligations. At the Closing, MDP shall, to the fullest
extent permitted under the laws of Ecuador, and consistent with the Permitted
Exceptions aforementioned in 3.7.1:


 
     6.4.1.1    Cause any liens and monetary encumbrances against the Assets to
be discharged or transferred to Buyer.


 
    6.4.1.2            Execute and deliver to Buyer a Deed conveying to Buyer
all of MDP's right, title and interest in and to the Land, the appurtenances to
the Land (excluding the Mining Rights) and the improvements on the Land as soon
as practicable under Ecuador law,


 
    6.4.1.3            Execute a Mining Rights Deed or such other instrument as
necessary to transfer the Assets to the Buyer as soon as practicable under
Ecuador law,


 
     6.4.1.4            Immediately transfer to Buyer 100% of the outstanding
stock of Muluncaygold


 
    6.4.1.5            Execute and deliver such declarations of value as are
required for recording of the Deed, Assignment and Assumption and the Mining
Rights Deed.


 
    6.4.1.6            Deliver to Buyer possession of the Assets, including all
keys to any and all improvements on the Land. Title to and the risk of loss of
the Assets shall pass to

 
 

--------------------------------------------------------------------------------

 

 
    6.4.1.7    Buyer on the delivery and recording, as applicable, of the
instruments which MDP is obligated to execute and deliver in accordance with
this Agreement.


 
    6.4.1.8            Deliver the resolutions of MDP’s directors and
shareholders approving MDP’s execution and delivery of this Agreement and MDP’s
performance of its obligations under this Agreement.


 
     6.4.1.10          Take any other action consistent with the terms of this
Agreement that may be reasonably requested by Buyer for the purpose of closing
the transactions contemplated under this Agreement.
 


               6.4.2     Buyer's Obligations. At the Closing, Buyer shall:
 
    6.4.2.1             Take any action consistent with the terms of this
Agreement that may be reasonably necessary for the purpose of closing the
transactions contemplated under this Agreement.


 
    6.4.2.2             Buyer shall pay: (a) the fees for filing and recording
of the Grant, Bargain and Sale Deed, Assignment and Assumption and the Mining
Rights Deed and the Deed of Trust; (b) the premiums for the endorsements to the
title insurance policy; (c) one-half of the real property transfer taxes; (d)
one-half of the escrow fees; and (e) the filing fees for the Report of
Conveyance and Abstract of Title to be filed in the DENAMI Mining Division of
Ecuador.


 
6.4.3            Muluncaygold’s Obligations. At the Closing, Muluncaygold shall
take any action consistent with the terms of this Agreement that may be
reasonably necessary for the purpose of closing the transactions contemplated
under this Agreement.


 
7.           Obligations After Closing.


 
7.1           Recording Fees. Except as otherwise provided in and except as
otherwise paid in accordance with Section 6.4, each of MDP, Muluncaygold and
Buyer shall pay its share of all documentary, filing and recording fees required
in connection with the filing and recording of any conveyances and assignments
delivered by MDP to Buyer at the Closing in accordance with standard Nevada real
estate practices.


 
7.2           Further Assurances. After the Closing, MDP, Muluncaygold and Buyer
shall execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action as may be necessary or
advisable to carry out their respective obligations under this Agreement and
under any document, certificate or other instrument delivered pursuant to this
Agreement.


 
7.3           Indemnification by Buyer. If the Closing is held pursuant to
Section 6, Buyer and Muluncaygold shall assume and have responsibility and
liability for the Assets from and after the Closing Date. Except as provided in
Section 7.4. Buyer and Muluncaygold shall defend, indemnify and hold harmless
MDP and its agents or affiliates, directors, employees, managers, members and
officers from and against any and all claims, liabilities and costs (including
reasonable attorneys' fees), relating to or arising from or in connection with
any breach by Buyer or Muluncaygold of any representation, warranty or covenant
of Buyer or Muluncaygold respectively contained in this Agreement or in any
agreement or other document executed by Buyer in connection with this Agreement
or relating to or arising from Buyer’s ownership, possession or use of the
Assets from and after the Closing Date.

 
 

--------------------------------------------------------------------------------

 

 
7.4    Indemnification by MDP. After the Closing, MDP agrees to indemnify,
defend and hold harmless Buyer, and its respective agents or affiliates,
directors, employees, managers, members and officers from and against any and
all losses, claims, damages, liabilities, costs and expenses (including
reasonable attorneys' fees and other expenses of investigating any claims and
defending against or prosecuting any action) to which they or any of them may
become subject due to, or which arise from any of the following (collectively
the “Indemnity Claims”):


 
7.4.1            Any breach of MDP’s covenants, agreements, warranties or
representations contained in this Agreement or in any assignment or other
documents executed by MDP in connection with this Agreement.


 
7.4.2            Any failure of MDP to pay liabilities assumed or incurred by
MDP, including payments on the Encumbrances pursuant to this Agreement;


 
7.4.3            The operations of MDP or the acts or omissions of its employees
or agents before the Closing Date; and


 
7.4.4            All obligations arising from or relating to MDP’s ownership,
possession or use of the Assets on or before the Closing Date; provided,
however, that except as otherwise provided in this Agreement, MDP shall have no
indemnification obligations to Buyer for obligations arising from or relating to
Buyer’s or Muluncaygold’s ownership, possession or use of the Assets after the
Closing Date.


 
8.           Termination of Agreement.


 
8.1           Termination by MDP. This Agreement and the transactions
contemplated under this Agreement may be terminated by MDP if before the Closing
Buyer materially breaches any representation or warranty made by Buyer or any
obligation undertaken by Buyer and Buyer fails to cure or to commence to cure
such breach within five (5) days after receiving written notice


 
from MDP of such breach.


 
8.2           Termination by Buyer. This Agreement and the transactions
contemplated under this Agreement may be terminated by Buyer if before the
Closing MDP or Muluncaygold materially breaches any representation or warranty
or any obligation  and MDP or Muluncaygold fails to cure or to commence to cure
such breach within five (5) days after receiving written notice from Buyer of
such breach.


 
8.2           Termination by Muluncaygold. This Agreement and the transactions
contemplated under this Agreement may be terminated by Muluncaygold if before
the Closing either of the other Parties materially breaches any representation
or warranty or any obligation  such breach is not cured within five (5) days
after receiving written notice from Muluncaygold of such breach.


 
9.           Miscellaneous.


 
9.1           Exhibits. The exhibits referred to in this Agreement are
incorporated into this Agreement by reference and constitute a part of this
Agreement.


 
9.2           Expenses. Except as otherwise specifically provided in this
Agreement, all fees, costs, and expenses incurred by MDP, Muluncaygold or Buyer
in negotiating this Agreement or in consummating the transactions contemplated
by this Agreement shall be paid by the party

 
 

--------------------------------------------------------------------------------

 

 
9.3    incurring same, including, without limitation, legal and accounting fees,
costs and expenses.


 
9.4           Notices. All notices required or authorized to be given under this
Agreement shall be in written form. Any notices may be sent by registered or
certified delivery, postage prepaid, return receipt requested, addressed to the
proper party at the addresses described in this Section. Any notice may be
personally delivered to the party or sent by telex, telegraph, telecopy or other
electronic delivery method, and shall be effective when actually received by the
addressee party. For purposes of this Agreement, the addresses of the parties
are:


If to MDP:
Minera Del Pacifico SA
Circunvalación Norte #511 y 12ava. Norte
Machala, El Oro, Ecuador



If to Buyer:
Trilliant Exploration Corporation
PO Box 717
Culpeper, VA 22701



and copy to:
Befumo & Schaeffer, PLLC
2020 Pennsylvania Ave, NW
Suite 840
Washington, DC 20006



If to :
Muluncaygold:
Compania Muluncaygold Corp. S.A
Circunvalación Norte #511 y 12ava. Norte
Machala, El Oro, Ecuador



 
Either party may, by written notice so delivered to the other, change the
address or individual to which delivery shall thereafter be made.


 
9.4           Amendments. This Agreement may not be amended or any rights waived
except by an instrument in writing signed by the party to be charged with such
amendment or waiver and delivered by such party to the party claiming the
benefit of such amendment or waiver.


 
9.5           Assignment. Neither party may assign or transfer its interest in
this Agreement without the prior written consent of the other party.


 
9.6           Headings. The headings of the sections of this Agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.


 
9.7           Governing Law. This Agreement shall be  governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts or federal courts sitting in New York. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon FORUM NON CONVENIENS.


 
9.8           Entire Agreement. This Agreement (including the Exhibits)
constitutes the entire understanding among the parties with respect to the
subject matter, superseding all prior

 
 

--------------------------------------------------------------------------------

 

 
9.9    negotiations, prior discussions and prior agreements, including but not
limited to the October 15, 2008 Asset Purchase Agreement between Buyer and MDP.
Each party has been represented by independent counsel of its choice and has
participated in the negotiation and drafting of this Agreement. No provision or
term of this Agreement shall be construed in favor of or against any party based
on such party’s participation in the negotiation or drafting of such provision
or term.


 
9.10           Scope of Representations and Warranties. All agreements,
covenants, representations and warranties of the parties are contained in this
Agreement, in the Exhibits and the documents referred to in this Agreement. No
other agreements, covenants, representations and warranties have been made by
any party and all prior agreements, covenants, representations and warranties
are merged in this Agreement.


 
9.11           Parties in Interest. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties and their respective successors and
permitted assigns.


 
9.12           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.


 
Each of the parties has caused this Agreement to be executed by its duly
authorized representatives identified below effective as of the date first
written above.
 
MINERA DEL PACIFICO S.A.
 
By: /s/ Claudio Cedillo /s/
Print name: Claudio Cedillo  Title: General Manager
 
TRILLIANT EXPLORATION CORPORATION
 
By: /s/ William R. Lieberman /s/
Print Name: William Lieberman  Title: President
 
COMPANIA MULUNCAYGOLD CORP, S.A.
 
By: /s/ Also Rodriguez /s/
Print Name:  Aldo Rodriguez  Title: General Manager

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A


 
The following mines and properties, together with all contracts, mining
equipment, and operations comprise the “Assets”:


 
ASOCIACIÓN DE MINEROS AUTÓNOMOS MULUNCAY area, Code 338, along with an ore
reduction and processing plant together with seven mines:


1.
MARI JANE (BUENA ESPERANZA)
2.
JACETH ETHAN (EL AGUACATE)
3.
LA CHONTA Y LOS QUINDE
4.
NARANJITO
5.
SEÑOR DE LA DIVINA JUSTICIA
6.
LAS CAÑAS
7.
LOS OSOS



 
Properties


 
Muluncay Gold Camp Legal Description


 
That MINERA DEL PACIFICO NOROESTE S.A. MINPANOREST Company, is the co-holder of
the ASOCIACIÓN DE MINEROS AUTÓNOMOS MULUNCAY area, Code 338, acquired in the
following way: By means of a Public Instruments of Assignment of Mining Rights
delivered before Notary Public Four of Canton Machala, on March 19, 2007, the
spouses, Mrs. JUANA EUDOLINA JUMBO CACAY and Mr. MANUEL ALBERTO LOPEZ GARCÍA,
assign their mining rights of the ASOCIACIÓN DE MINEROS AUTÓNOMOS MULUNCAY area,
Code No. 338, to MINERA DEL PACIFICO NOROESTE S.A. MINPANOREST, recorded in the
Registry of Mining Concessions with No. 6, in charge of the Land Registrar of
Canton Zaruma, on March 20, 2007. By means of a Public Instrument of Assignment
of Mining Rights granted before Notary Public Four of Canton Machala, on April
13, 2007, the spouses, Mr. SEGUNDO MAXIMO ASANZA ROMERO and Mrs. ZOILA NARCISA
DE JESUS QUEZADA SALVATIERRA, assign their mining rights of the ASOCIACIÓN DE
MINEROS AUTÓNOMOS MULUNCAY area, Code No. 338, to MINERA DEL PACIFICO NOROESTE
S.A. MINPANOREST, recorded in the Registry of Mining Concessions with No. 7, in
charge of the Land Registrar


 
of Canton Zaruma, on April 13, 2007. By means of a Public Instrument of
Assignment of Mining Rights granted before Notary Public Four of Canton Machala,
on April 13, 2007, the spouses, Mrs. MARIA ELIZABETH CARVAJAL UGARTE and Mr.
ANGEL ASISCLO AVILA CORDOVA, assign their mining rights of the ASOCIACIÓN DE
MINEROS AUTÓNOMOS MULUNCAY area, Code No. 338, to MINERA DEL PACIFICO NOROESTE
S.A. MINPANOREST, recorded in the Registry of Mining Concessions with No. 8, in
charge of the Land Registrar of Canton Zaruma, on April 13,

 
 

--------------------------------------------------------------------------------

 

 
2007. The mining rights set forth in the Titles of Mining Concession of the
ASOCIACIÓN DE MINEROS AUTÓNOMOS MULUNCAY area, Code No. 338, in which the title
holder is conferred the right in rem and the exclusive rights pursuant to Art.
7, of the Ecuadorian Mining Law, empowering MINERA DEL PACIFICO NOROESTE S.A.
MINPANOREST to prospect, explore, reduce, smelt, refine and sell all mineral
ores found in the said area, are in force to date. The mining title holders are
in good standing pursuant to the fee.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit B
 
PROMISSORY NOTE
 
FOR VALUE RECEIVED, Trilliant Exploration Corp., (hereinafter called
"Borrower"), hereby promises to pay to Compania Minera del Pacifico Noreste
S.A.., (the "Holder") or its registered assigns or successors in interest or
order, without demand, the principal sum of  Three Million Six Hundred Thousand
U.S. Dollars ($3,600,000) (the "Principal Amount"), together with interest as
set forth herein, according to the payment Schedule set forth herein.
 
This Note (the “Note”, also the “Agreement”) has been entered into pursuant to
the terms of a Share Transfer Agreement between the Borrower, the Holder and
Compania Muluncaygold Corp, S.A. dated March 30, 2009 (the "Share Transfer
Agreement").   Unless otherwise separately defined herein, all capitalized terms
used in this Note shall have the same meaning as is set forth in the Share
Transfer Agreement. The following terms shall apply to this Note:
 
ARTICLE I
 
INTEREST
 
1.1. INTEREST RATE. Interest on the outstanding Principal Amount shall accrue at
a rate of Four and One Half Percent (4.5%) per annum (the "Interest Rate") and
shall be compounded quarterly.   The principal amount of this Note together with
all unpaid interest shall be payable in installments.  Each installment shall be
due on the date (“each a “Maturity Date”) as set forth in Section 2.1 herein.
 
ARTICLE II
 
REPAYMENT / REDEMPTION
 
2.1 REPAYMENT / REPAYMENT SCHEDULE.  Repayment of the Principal Amount and
interest thereon shall begin only upon Compania Ecuadorgold Corp SA (or their
successors or assigns) reaching production of 400 tons per day in their
operations of the Assets, using 26 day average in 30 day calendar month (the
“Minimum Operations”).  Beginning 30 days from the date of first reaching
Minimum Operations, Borrower shall make four (4) quarterly payments to the
Holder in the minimum amount of Two Hundred Thousand Dollars ($200,000)
each.  After making the first four (4) quarterly payments, the Borrower shall
continue to make quarterly payments in the minimum amount of Three Hundred
Thousand Dollars ($300,000) each until all principal and interest is fully paid.
 
2.2 REDEMPTION OF PRINCIPAL AMOUNT. During the Loan Period, the Borrower will
have the option of repaying the outstanding Principal Amount of this Note, in
whole or in part, before any Maturity Date, by paying to the Holder a sum of
money equal the Principal Amount, together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note through the Redemption Payment Date as defined below (the
"Redemption Amount"). Borrower's election to exercise its right to prepay must
be by notice in writing ("Notice of Redemption").  The Notice of Redemption
shall specify

 
 

--------------------------------------------------------------------------------

 

the date for such Optional Redemption (the "Redemption Payment Date"), which
date shall be no more than thirty (30) business days after the date of the
Notice of Redemption (the "Redemption Period").
 
ARTICLE III
 
EVENTS OF DEFAULT
 
The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:
 
3.1 RECEIVER OR TRUSTEE. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a  receiver or trustee for them or for a substantial part of
their property or business; or such a receiver or trustee shall otherwise be
appointed.
 
3.2 JUDGMENTS. Any money judgment, writ or similar final process shall be
entered or filed against Borrower for more than $500,000, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of
forty-five (45) days.
 
3.3 BANKRUPTCY. Bankruptcy, insolvency, reorganization, or
liquidation      proceedings or other proceedings or relief under any bankruptcy
law or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower and are not
dismissed within forty-five (45) days of initiation.
 
3.4 FAILURE TO MAKE PAYMENT.  Failure of the Borrower to make any scheduled
Payment pursuant to this Agreement within 30 days of such Payment’s due date.
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies      existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
4.2 NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set

 
 

--------------------------------------------------------------------------------

 

 
forth below or to such other address as such party shall have specified most
recently by written notice.
 
4.3 AMENDMENT PROVISION. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
4.4 ASSIGNABILITY. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
4.5 COST OF COLLECTION. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.
 
4.6 LAW GOVERNING THIS NOTE. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning this Note shall be brought only in the state courts or federal courts
sitting in New York. The Borrower and any Holder hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
FORUM NON CONVENIENS.
 
4.7 MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to  establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall      be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
 
4.8. CONSTRUCTION. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note      to favor any party
against the other.
 
4.9 REDEMPTION. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note or the Share Transfer Agreement.
 
4.10 NON-BUSINESS DAYS. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of      accrued interest payable on such date.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 30th day of March, 2009.
 



 
TRILLIANT EXPLORATION CORP.
 
/s/ William R. Lieberman /s/
 
Signature
 
William Lieberman, President



 



 

 
 